Citation Nr: 0401409	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO determined that the claim for 
entitlement to service connection for bilateral hearing loss 
remained denied because the evidence received was not new and 
material.      

In March 2003, the veteran withdrew in writing his request 
for a hearing before a member of the Board.  The Board on its 
own motion is advancing this case on the docket based on a 
finding that sufficient cause for advancement is shown due to 
the veteran's age.  38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  In a February 1991 rating decision, the RO notified the 
veteran that entitlement to service connection for bilateral 
hearing loss was denied, and the veteran did not appeal this 
decision.

2.  The evidence submitted since the February 1991 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant, and 
by itself or in connection with the evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1991 RO decision denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has not been received, and the veteran's claim for that 
benefit has not been reopened. 38 U.S.C.A. §§ 5103, 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  The recent changes in 
law have amended the requirements as to VA's development 
efforts, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159 
(2003).  The RO provided the appellant a copy of the 
applicable June 2002 and November 2002 rating decisions and 
forwarding letters dated in June 2002 and November 2002 that 
in combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case in March 2003 that included a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  In March 2002 the RO wrote to the appellant 
regarding the obligations of VA with respect to the duty to 
assist and duty to notify regarding the information and 
evidence necessary to substantiate his claim including the 
respective responsibilities of VA and the veteran to obtain 
and identify and/or authorize the release of evidence needed 
for the claim.  Accordingly, the veteran has been afforded 
all notice required by the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Board notes that the RO allowed a period of 30 days in 
the letter notifying the veteran of the provisions of VCAA.  
Since the VCAA letter, however, more than one year has passed 
and he has been accorded ample time for responses.  In April 
2002 the veteran replied that he had no additional medical 
evidence to submit.  In addition, the appellant has submitted 
additional evidence after the 30-day period.   
Furthermore, the advisement that the RO would proceed on the 
claim after 30 days from the date of the March letter, is in 
compliance with the current applicable statute.  See Veterans 
Benefits Act of 2003, P.L. 108- 183, § 701, 117 Stat. 
2651,___(Dec. 16, 2003)(to be codified at 38 U.S.C. § ____) 
(permits VA to adjudicate a claim within a year of receipt).  
This provision is retroactive to November 9, 2000, the 
effective date of the VCAA.  

With respect to the duty to assist, the RO obtained the 
veteran's current VA treatment records.  In addition, the 
VCAA does not require a previously disallowed claim to be 
reopened unless there is new and material evidence.  38 
U.S.C.A. § 5103A(f).  As discussed below, there is no new and 
material evidence to reopen this claim, and thus no 
requirement that VA secure a medical examination or opinion.  
Nevertheless, in light of the heightened duty to assist, the 
RO did request a medical opinion which is attached to the 
claims file.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A (West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

II.  New and Material Evidence

In a February 1991 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss on the basis 
that although hearing loss was shown currently, it was not 
shown in service, shown by available evidence to have been 
manifested to a compensable degree within one year of 
separation from active duty, and had not been related to his 
service.  The veteran was notified of this decision and March 
1991 letter provided his procedural and appellate rights.  
The veteran did not appeal this decision.  Thus, this 
decision is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

The evidence considered at the time included the veteran's 
claim, separation qualification record, and private 
audiogram.  In his claim, the veteran contended that he was 
treated in April 1944 at a dispensary at an Army Air Base for 
complaints of buzzing and pain in his ears.  He was checked 
and released with ear cleaning and drops for pain.  His 
separation qualification record shows that he entered service 
in February 1943 and was separated in November 1945.  
According to information of record during service, the 
veteran operated and serviced radio transmitting and 
receiving equipment while in flight.  There were no service 
medical records available.  According to the National 
Personnel Records Center, if the medical records were at the 
NPRC on July 12, 1973, it would have been in the area that 
suffered the most damage in the fire on that date and might 
have been destroyed.  A search for morning reports was 
negative for April 1944.  The veteran reported that he worked 
for the U.S. Navy as a civilian from September 1941 to June 
1973.  An audiogram from a private Hearing Aid Center showed 
bilateral hearing loss.  

In February 2002, the veteran attempted to reopen his claim 
for service connection for a hearing disability.  The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 C.F.R. § 3.156(a) (2003).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The evidence associated with the claims file subsequent to 
the RO's February 1991 decision includes the veteran's 
statements, an Air Medal award, VA medical records, and a 
letter from the Department of Labor Workers' Compensation 
Program.   

In several statements, the veteran reported that he was 
employed at a Naval Air Station prior to service and 
continued working there for approximately 30 years after 
discharge from the military.  He reported that post service 
he operated an electric high-speed saw that involved very 
high pitch and shrilling noise.
The veteran stated that he was exposed to a high level of 
noise exposure while working there and that he had 
significant exposure to noise while working as a radio 
mechanic on aircraft flight lines to install and maintain 
radio equipment.  

The copy of a General Order shows that the veteran was 
awarded an Air Medal for operational flight missions in the 
Southwest Pacific area during which hostile contact was 
probable and expected.  He also submitted a duplicate copy of 
the first page of the Separation Qualification Record.  

VA outpatient treatment records from March 2001 to April 2002 
show that the veteran received assistance in having a hearing 
aid repaired and a new one secured.  He gave a history of 
having worn hearing aids for many years as he had received 
hearing aids from the San Francisco Workman's Government 
Compensation Department since 1973 until he came to VA.

In July 2002, the Chief of the Audiology and Speech Pathology 
Service at a VA Healthcare System reviewed the claims file 
and opined that the veteran's hearing loss was more likely 
than not unrelated to his military service.  

A January 2003 letter from a Claims Examiner of the U. S. 
Department of Labor, the Employment Standards Administration 
Office of Workers' Compensation Programs showed that the 
veteran's claim for bilateral hearing loss as an August 1972 
work injury was accepted in July 1975.  Purchase of hearing 
aids was initially authorized in October 1983 and the latest 
replacement was authorized in September 2000.  

The Board observes that the previously considered evidence 
showed that the veteran had bilateral hearing loss, but 
failed to show such in service or relate the bilateral 
hearing loss to service.  Upon review, the Board observes 
that the additional submitted since the February 1991 rating 
decision does not relate the veteran's bilateral hearing loss 
to service.   

Evidence considered in February 1991 included a notation that 
the veteran had been awarded an Air Medal, thus this evidence 
is not new.  The veteran has submitted on several copies of 
his Separation Qualification Record and his Honorable 
Discharge Record.  Duplicate copies of evidence previously 
considered are not new evidence.  

The VA outpatient treatment records reflect current findings 
of hearing loss and assistance with hearing aids recent 
medical records offered no explanation as to etiology of the 
disorder.  Copies of Annuity Statements showing a disability 
code, although new, are not material as it offers no 
explanation as to the type of disability or the etiology of a 
disability.  Thus, this evidence is cumulative of evidence 
already considered in a previous denial.  

The medical opinion from a VA Chief of an Audiology and 
Speech Pathology Service, while new and material, it does not 
raise a reasonable possibility of substantiating the claim as 
the opinion was that the veteran's hearing loss was more 
likely than not unrelated to his military service and his 
military occupational specialty.  

A January 2003 letter from the U. S. Department of Labor 
shows that a claim by the veteran for bilateral hearing loss 
was accepted in July 1975 after a work injury occurred on 
August 17, 1972.  While this letter is new, it does not raise 
a reasonable possibility of substantiating the claim as it 
attributes the bilateral hearing loss claim to a work injury 
that occurred in August 17, 1972.  

The Board finds that the additional evidence when viewed with 
that previously of record is not new and material evidence as 
defined by the regulation, is cumulative and redundant, or 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  Accordingly, the claim 
is not reopened. 38 U.S.C.A. § 5108.


ORDER

As new and material evidence to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has not been received, the appeal is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



